Citation Nr: 0110992	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-01 812	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for brain tumors.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was docketed at the Board in 2000.

By means of correspondence from the veteran which was 
received at the RO in October 2000, he has asserted a claim 
for pension.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

Meningiomas of the brain, first shown approximately two 
decades after service, are not etiologically related thereto. 


CONCLUSION OF LAW

Meningiomas of the brain were not incurred in or aggravated 
by service and may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate his claim.  In addition, it appears that copies 
of all clinical records prepared in conjunction with 
pertinent treatment rendered the veteran have been procured.  
Finally, the veteran, though he was scheduled for a personal 
hearing before the undersigned Member of the Board in March 
2001 in Washington, D.C., did not report for the same.

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Brain tumors 
may be presumed to be of service onset if demonstrated to a 
degree of at least 10 percent within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307,3.309.

The veteran asserts that meningiomas had to be surgically 
excised from his brain on several occasions between 1975 and 
1979, inclusive.  He contends that these tumors are traceable 
to his period of service, during which, while stationed in 
Germany, he was responsible, relative to approximately 300 
people, for exchanging used linens for "clean" linens.  He 
avers that the used linens were contaminated with "germs", to 
which he was unusually susceptible since he has a rare blood 
type but was not, when sent overseas, given additional 
"booster" shots to keep him "immune" in his new environs.  He 
indicates that, while in Germany, he experienced swelling 
involving several joints as well as his head.  He was told 
when the initial meningioma was detected that it was "a slow-
growing tumor", and he asserts that the swelling he 
experienced in service comprised the initial manifestation of 
such growth.  Therefore, he contends that service connection 
for brain tumors is in order.

Service medical records are negative for any reference to a 
tumor or growth.  Subsequent to service, the record reflects 
that a meningioma was surgically excised under non-VA 
auspices from the veteran's brain ("left parietal 
craniotomy") in 1975.  A recurrent meningioma was surgically 
excised under non-VA auspices in 1979; the diagnosis on 
pertinent pathological analysis was meningothelial 
meningioma. A January 1982 statement from Stephen D. 
Senecoff, M.D., reflects that the veteran had undergone 
successful surgery on two occasions in response to 
meningiomas of the brain; he further stated that the "tumors 
were nonmalignant".  In a July 1998 submission, Dr. Senecoff 
asserted that the veteran then had "a severe convulsive 
disorder" related "to two separate meningiomas, which are 
benign tumors of the brain".  

In considering the veteran's claim for service connection for 
brain tumors, the Board has taken great pains to set forth 
his related contentions with precision and with 
particularity.  However, the Board, owing to the reasoning 
set forth below, is constrained to conclude that service 
connection for brain tumors is not in order.  In making such 
determination, the Board would reiterate that service medical 
records make no reference to any growth or tumor.  The 
veteran's initial meningioma was not detected until the mid-
1970's, many years after his separation from service, and 
there is, in addition, no evidence of record attributing his 
meningiomas to his period of service as might (if extant) 
permit a grant of inferred service connection pursuant to the 
provisions of 38 C.F.R. § 3.303(d) (2000).  In view of the 
foregoing, then, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for brain tumors.  38 U.S.C.A. § 1110; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.

In reaching the foregoing determination, the Board is 
cognizant that the veteran, based on several submissions from 
him which are of record, feels strongly that his meningiomas 
are related to his having had to handle linens in service 
which he believes were contaminated with "germs".  However, 
while the Board is sensitive to the veteran's view in such 
regard, it would respectfully point out that he is, as a lay 
person, not competent to provide an opinion which requires 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  


ORDER

Service connection for brain tumors is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

